             Case 2:18-cv-02838-TLN-DB Document 8 Filed 02/18/19 Page 1 of 2



1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                        UNITED STATES DISTRICT COURT
9
                       EASTERN DISTRICT OF CALIFORNIA
10

11   THERESA CARLSON, individually                 )   Case No. 2:18-cv-02838-TLN (DB)
12
     and on behalf of all others similarly         )
     situated,                                     )
13
     Plaintiffs,                                   )   NOTICE OF VOLUNTARY
14                                                 )   DISMISSAL OF ACTION WITH
15
     v.                                            )   PREJUDICE AS TO PLAINTIFF
                                                   )   AND WITHOUT PREJUDICE AS
16   SIDEPOINT, INC. d/b/a CREDIT                  )   TO THE PUTATIVE CLASS.
     ASSIST and DOES 1 through 10,                 )
17
     inclusive and each of them,                   )
18
     Defendants.                                   )
19                                                 )
20
            NOW COMES THE PLAINTIFF by and through their attorneys to
21
     respectfully move this Honorable Court to dismiss this matter with prejudice as to
22
     plaintiff and without prejudice as to the class. No Defendant has filed either an
23
     answer or a motion for summary judgment at this time, and no Court order is
24
     necessary       pursuant       to            the              Fed.   R.   Civ.      P.
25
     Respectfully submitted this 18th Day of February, 2019,
26

27                                             By: s/Adrian R. Bacon Esq.
28
                                                     Adrian R. Bacon
                                                  Attorney for Plaintiff


                                         Notice of Dismissal - 1
            Case 2:18-cv-02838-TLN-DB Document 8 Filed 02/18/19 Page 2 of 2



1                            CERTIFICATE OF SERVICE
2
     Filed electronically on February 18, 2019 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on February 18, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Adrian R. Bacon
10
      Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
